Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


 In the Matter of A.T.D.                               Appeal from the 336th District Court of
                                                       Fannin County, Texas (Tr. Ct. No. J-2016-
 No. 06-18-00028-CV                                    016). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
                                                       Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 11, 2018
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk